West, J.
(concurring specially) : I concur in the conclusion reached for the reason that no actionable negligence is shown by the allegations, but I do not think that the question of governmental function is in the case; neither am I ready to concede that the reproduction of a natural pond may not be as dangerous and attractive a nuisance as any other. The statutes seem to clothe the city with authority to maintain parks and likewise charge it with the duty of proper regulation and care. (Gen. Stat. 1909, §§ 831, 834.) '